On appeal by defendant Lloyds of White Plains, Inc., final order of the County Court, Westchester County, in summary proceedings to recover possession of real property, and intermediate order of said court denying motion to dismiss petition and denying order for jury trial, unanimously affirmed, with costs. No opinion. Pursuant to stipulation of the attorneys for respondent and the attorney for appellants Lion Furniture Co., Inc., and Simon Elieson, dated November 21, 1947, the appeal of said appellants is withdrawn, without costs. Present — Hagarty, Acting P. J., Carswell, Johnston, Adel and Sneed, JJ. [See post, p. 817.]